Citation Nr: 0829008	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  02-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for the service-connected lumbar strain with levorotational 
scoliosis for the period prior to January 19, 2006, and 
higher than 20 percent on and after January 19, 2006.  

2.  Entitlement to an initial compensable rating for the 
service-connected psoriasis.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from November 1994 to January 
2002.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2002 rating decision of the RO that granted 
service connection for a lumbar strain, with levorotational 
scoliosis, and assigned an initial rating of 10 percent, 
effective in January 2002.  

The rating decision also granted service connection for 
psoriasis, bilateral pes planus with hind foot valgus, and 
residuals of a thoracic spine strain and assigned initial 
noncompensable ratings for each of these disabilities, also 
effective in January 2002.  The veteran appealed all four 
initial ratings and, as noted below, perfected appeals of 
three.  

The RO scheduled and rescheduled a personal hearing as 
requested by the veteran who was notified in a January 2003 
RO letter that he had been rescheduled for March 3, 2003.  
There is no indication in the claims file that he did not 
receive the January 2003 letter.  He failed to appear for the 
RO hearing.  

The veteran also requested a Board Hearing at the RO, and the 
appeal was remanded by the Board in December 2003 so a 
hearing could be scheduled.  A September 2004 RO letter 
informed the veteran that a hearing was scheduled for 
November 16, 2004, and a November 2004 letter sent two weeks 
prior to that date reminded him of the scheduled Board 
hearing.  

There is no evidence in the claims file that he did not 
receive the letter or that it was returned by postal 
authorities as undeliverable.  The veteran failed to appear 
for his scheduled hearing.  Thus, both of his hearing 
requests are deemed withdrawn.    See 38 C.F.R. § 20.702 
(2007).  

Upon initial review of the appeal, the RO reviewing official 
granted a rating of 10 percent for the residuals of the 
thoracic spine strain, effective in January 2002, but denied 
the appeal of the other disabilities and continued the 
initial ratings as set forth above.  The RO informed the 
veteran of the initial action in the  August 2002 Statement 
of the Case.  

The Board notes that this increase was overlooked in the 
prior remands and decision when setting forth the appellate 
history of this claim.  Also overlooked was the fact that, on 
his November 2002 Substantive Appeal (VA Form 9), the veteran 
did not include the initial rating of his thoracic spine 
residuals among the issues he was continuing to contest.  He 
listed all of his contested claims except the thoracic spine.  

Thus, the Board considers the matter of an initial rating of 
the service-connected residuals of the thoracic spine strain 
as resolved by the compensable-and maximum allowable, 
rating, see 38 C.F.R. § 4.71a, Diagnostic Code 5291 (2002), 
granted in August 2002, and that issue is not before the 
Board for review.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (the veteran may indicate he is content with a certain 
rating, even if less than the maximum possible rating).  
See also 38 C.F.R. § 20.200 (2007).  

A March 2005 Board decision assigned an initial rating of 10 
percent for the entire appeal period for the service-
connected bilateral pes planus.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

A March 2005 rating decision effectuated the Board's decision 
and assigned an effective date in January 2002.  Thus, the 
initial rating of the bilateral pes planus is no longer in an 
appeal status before the Board.  

As indicated, this appeal has been remanded several times: In 
December 2003, March 2005, and in December 2005 the Board 
remanded the case to the RO, via the Appeals Management 
Center (AMC), in Washington, DC, for additional development, 
including completion of development directed in a prior 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the directives of those prior remands 
were in fact completed during the December 2005 remand.  Id.  
While the case was in remand pursuant to the December 2005 
remand, a February 2006 rating decision granted an increased 
rating for the residuals of the lumbar strain with 
levorotational scoliosis, from 10 percent to 20 percent, 
effective on January 19, 2006.  

The most recent remand in November 2006 was so AMC/RO could 
consider additional evidence the veteran submitted in January 
2006, for which he had not waived initial RO review and 
consideration.  See 38 C.F.R. § 20.1304 (2007).  

The AMC/RO completed the additional development as directed, 
continued the 20 percent rating for the lumbar strain 
residuals and the noncompensable rating for the psoriasis, 
and returned the case to the Board for the purpose of further 
appellate review.  



FINDINGS OF FACT

1.  Prior to September 26, 2003, the service-connected 
lumbosacral strain was not shown to have been manifested by 
muscle spasm on extreme forward bending or loss of lateral 
motion, unilateral, in the standing position or more than a 
functional loss due to pain of greater than a slight or mild 
degree.  

2.  After September 26, 2003, the service-connected 
thoracolumbar strain with levorotational scoliosis is not 
shown to have been manifested by ankylosis, forward flexion 
of the thoracolumbar spine less than 30 degrees; a combined 
range of motion of the thoracolumbar spine less than 120 
degrees; or more than muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  Prior to August 30, 2002, the service-connected psoriasis 
is not shown to have been manifested by itching, exudation or 
exfoliation with involvement of an extensive area.  

4.  The service-connected psoriasis currently is not shown to 
be manifested surface manifestations involving at least five 
percent, but less than 20 percent, of the entire body, or at 
least five percent, but less than 20 percent, of exposed 
areas affected.  Neither has intermittent systemic therapy 
(such as corticosteroids or other immunosuppressive drugs) 
been required for a total duration of less than six weeks 
during the past 12-month period.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating for 
the service-connected lumbar strain with levorotational 
scoliosis higher than 10 percent for the period prior to 
January 19, 2006 or higher than 20 percent on and after 
January 19, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, as amended, 73 Fed. Reg. 23,353 (April 30, 2008) 
4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Code 5237 (2007); § 4.71a including Diagnostic Code 5295 
(2002).  

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected psoriasis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, as 
amended, 73 Fed. Reg. 23,353 (April 30, 2008); §§ 4.1, 4.3, 
4.7, 4.118 including Diagnostic Code 7816 (2007); § 4.118 
including Diagnostic Code 7806 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  

VA did not provide a VCAA notice to the veteran prior to the 
initial February 2002 rating decision.  That decision, 
however, was not an unfavorable decision, as service 
connection was in fact granted as requested by the veteran.  
The sole issue currently on appeal before the Board is the 
initial ratings of his thoracolumbar spine and skin 
disabilities.  

VA provided the veteran a VCAA notice letter each time his 
appeal was remanded, the most recent of which was a July 2007 
notice letter.  All of the prior letters, April 2004, March 
2005, and December 2005, notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  See 38 C.F.R. § 3.159(b) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  

In addition to those notice elements, the July 2007 letter 
also informed the veteran of the means and type evidence by 
which he may show the impact of his disabilities on his 
employment, as well as how disability ratings and effective 
dates are assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board notes the Court Of Appeals For Veterans Claims 
(Court) recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) and its application to certain increased 
rating claims.  Further noted, however, is that the Vazquez-
Flores decision is limited to claims for increased ratings 
for disabilities where service connection and a final initial 
rating are already in effect.  It does not apply to claims 
for higher initial ratings.  

Nonetheless, the Statement of the Case and the numerous 
Supplemental Statements of the Case informed the veteran of 
the rating criteria specifically applicable to his claims, 
which enabled him to meaningfully participate in the 
adjudication of his claims.  See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate his claims, and as warranted by law, affording 
VA examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.  

Further, following issuance of each VCAA notice letter, the 
claims were readjudicated on a de novo basis, as shown most 
recently in the May 2008 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  

The veteran was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.  


Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  

In Fenderson, 12 Vet. App. 119, however, it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability, as is the case with the veteran's 
thoracolumbar spine and skin disabilities.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Before addressing the specifics of the staged rating of the 
veteran's disabilities, however, the Board must first address 
the fact that, after the veteran's claim was received by the 
RO and after the award of service connection and assignment 
of an initial rating for both disabilities, the spine and 
skin rating criteria were changed.  

The spine rating criteria were changed twice, the first 
effective September 23, 2002, and the second and current 
criteria effective September 26, 2003.  The 2002 change only 
affected the criteria for rating intervertebral disc 
syndrome, see 38 C.F.R. § 5293 (September 23, 2002), and the 
other diagnostic codes for rating spine pathology remained 
unchanged.  

The 2003 change, however, implemented a General Rating 
Formula for spine disabilities.  The skin rating criteria 
were changed effective on August 30, 2002.  As noted in the 
Introduction, the effective date assigned for all of the 
veteran's initial ratings was January 2002.  Neither change 
included a specific pronouncement as to how the changes would 
affect claims then pending before VA.  

Prior to recent decisions of the U.S. Court of Appeals For 
The Federal Circuit, the Court mandated that, when VA changed 
a regulation, the veteran was entitled to application of the 
one most favorable to his or her claim, regardless of any 
potential retroactive effect.  See, i.e., Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Federal Circuit, 
however, specifically overruled Karnas-at least as it 
purported to apply VCAA to claims already decided by VA.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The General Counsel, VA, in a precedential opinion, concluded 
that Karnas was inconsistent with then recent Supreme Court 
and Federal Circuit precedent.  See VAOPGCPREC No. 7-2003 
(November 19, 2003), 69 Fed. Reg. 25,179 (2004).  
Nonetheless, Opinion No. 7-2003 left intact the general 
principle that new rating criteria, are applied only from the 
effective date of the change forward, unless the regulatory 
change specifically permits retroactive application.  See 
38 U.S.C.A. § 5110(g).  

The seminal case in this area of the law is the Supreme 
Court's decision in Landgraf v. USI Film Products, 511 U.S. 
244, 246, 265, 114 S. Ct. 1483, 128 L.Ed.2d 229 (1994), 
wherein the Supreme Court observed that "retroactivity is 
not favored in the law" and "the presumption against 
retroactive legislation is deeply rooted in our 
jurisprudence."  

At the same time, "[a] statute does not operate 
'retrospectively' merely because it is applied in a case 
arising from conduct antedating the statute's enactment or 
upsets expectations based in prior law."  Instead, to 
determine whether application of a statute or rule will have 
an improper retroactive effect, an agency "must ask whether 
the new provision attaches new legal consequences to events 
completed before its enactment." Id. at 269-70, 114 S. Ct. 
1483.  Id. at 269, 114 S. Ct. at 1483.  The familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations offer sound guidance in making the 
determination.  Id. at 270, 114 S. Ct. 1483.  

In Princess Cruises v. United States, 397 F.3d 1358 (Fed. 
Cir. 2005), the Federal Circuit adopted a three-part test to 
apply the Landgraf's requirements: (1) whether it would 
impair rights possessed by a party when he acted, (2) whether 
it would increase a party's liability for past conduct, or 
(3) whether it would impose new duties with respect to 
already completed transactions.  Id.  If the statute is found 
to have a retroactive effect, it does not apply unless there 
is clear authority favoring such a result.  The regulatory 
rules are reviewed in the same manner as statutes.  

The Landgraf-Princess Cruises test applies to VA regulations 
when determining whether they apply to claims pending prior 
to the effective date of a change in the applicable 
regulation.  Rodriguez v. Peake, 511 F.3d 1147, 1153 (Fed. 
Cir. 2008).  

Applying the Princess Cruises test, the Board finds the new 
spine and skin rating criteria were more than interpretive, 
as they enacted specific objective criteria for rating the 
disabilities affected.  

Second, in light of the fact that the veteran-at least 
insofar as his spine disability is concerned, was awarded an 
initial 10 percent rating under the prior criteria that may 
not have been available under the current criteria.  

Thus, applying the current criteria to the rating period 
prior to September 2003 could possibly impair his current 
entitlement to the 10 percent rating.  In terms of the 
connection of the current criteria to past events, the 
veteran's initial rating was based specifically on the 
findings of the November 2001 fee-basis examinations as they 
applied to the prior criteria.  

While there is no evidence that the veteran's report of 
information to the examiner was influenced by the prior 
rating criteria, the prior criteria might well have impacted 
the questions asked by the examiner.  

Another factor that mitigates against applying the new 
criteria to a rating period prior to their effective date is 
that, unlike the recent situation where VA applied amended 
38 C.F.R. § 3.22 to a claim filed before its effective date, 
there is no firm, clear, and established public VA stance of 
applying new rating criteria retroactively.  In fact, the 
opposite is the norm.  

In Rodriguez, the Federal Court noted that VA's long-standing 
public position, via a published General Counsel precedential 
opinion and its reference manual, placed claimants on notice 
that hypothetical entitlement to a total disability 
evaluation would not be considered, and that prevented the 
new regulation from having an impermissible retroactive 
effect.  

The new regulation merely clarified what had been the 
agency's earlier, consistent interpretation of the statute 
the regulation implemented.  See Rodriguez, 511 F.3d at 1154.  

Applying these factors, it appears that applying the current 
criteria to the period prior to their effective dates would 
in fact have an impermissible retroactive affect, and the 
Board so finds.  Thus, any applicability of the current 
criteria would be limited to their effective date forward.  
But that does not resolve the issue of rating the veteran's 
claim throughout the entire rating period should the facts 
show him entitled to a staged rating.  

Are the prior criteria, if in fact more favorable, available 
to him throughout the rating period in question or, only to 
the point where the amended or changed criteria become 
effective?  The Board finds that, in the now post-Karnas era, 
it is the latter, unless specifically stated otherwise in the 
criteria or by a specific pronouncement of the Secretary.  

As the General Counsel observed in VA O.G.C. Concl. Op. No. 
7-2004 (July 15, 2004), in Martin v. Hadix, 527 U.S. 343, 
361-62, 119 S. Ct. 1998 (1999), the Supreme Court rejected 
the assertion that applying a new statute to cases pending on 
the date of enactment automatically causes an improper 
retroactive result.  

The issue was whether, in the absence of clear congressional 
intent, a new statutory scheme for attorneys fees for 
representation in prisoners' lawsuits, specifically post-
favorable judgment monitoring, was applicable only to cases 
filed on and after the effective date of the statute or to 
cases pending as well.  

Justice O'Conner, writing for the majority, opted for a 
Solomon-type approach, and concluded the date a suit was 
filed was not the determining factor, but when the attorney's 
post-judgment work was actually done.  If the work was 
completed prior to the effective date of the amending 
statute, the prior higher rate would apply, but if the actual 
post-judgment monitoring was done after the effective date of 
the new statute that lowered the fees awardable, then the 
new, lower rate applied-even if the underlying law suit was 
filed prior to the effective date of the new statute.  

The rationale for the majority opinion was that prospective 
application did not alter the expectation of the parties or 
change any legal rights as concerned post-judgment monitoring 
work already done.  All concerned, however, would be fully 
aware of that future post-judgment monitoring would be paid 
at the lower rate, regardless of when the underlying suit was 
filed.  Id.  This is quite similar to the VA claims process, 
where rating criteria change after a claim is filed but 
before adjudication.  

In most instances, when a service connection claim is filed 
and service connection is granted, a claimant is simply 
seeking as high a rating as possible, and specific rating 
criteria are not actually relied on-at least prior to the 
issuance of a Statement of the Case.  So, in that sense, 
there would be no altering of the expectations of a 
claimant-assuming, or course, proper notice of the criteria.  

On the other hand, when the rating appealed was in fact 
assigned under prior criteria, any new criteria is not 
necessarily connected with that event, which is one factor 
that supports a finding of an improper retroactive effect.  
And that is a sound reason for not applying new criteria 
prior to the effective date or perhaps to an initial rating 
assigned under prior rating criteria.  

Nonetheless, as done in Martin v. Hadix, that does not 
preclude the new criteria from governing prospectively for 
the remainder of the rating period to the exclusion of the 
prior criteria, assuming an appellant is placed on proper 
notice of the new criteria and the appeal is developed on 
that basis.  See, 38 C.F.R. § 3.159(c); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

This is so, even if the new criteria result in a lower rating 
for a subsequent period of a staged rating than would have 
been available under the prior criteria.  Given proper notice 
and an opportunity to respond,  no prejudice inures to an 
appellant, as the Board may not allow a staged rating for any 
period lower than the initial rating assigned-at least not 
without a proceeding under 38 C.F.R. § 3.105.  See O'Connell 
v. Nicholson, 21 Vet. App. 89 (2007) (Board is not required 
to provide a 3.105(e) notice where a staged rating is not 
reduced for any period of time below the evaluation in effect 
at the time of the appeal).  

In light of the above, the Board will assess the veteran's 
appeal of his initial rating under the prior spine and skin 
rating criteria for the period prior to the current 
criteria's effective date but, after each effective date of 
the new criteria in question, only the current criteria will 
apply.  See VAOPGCPREC No. 7-2003; Martin v. Hadix, 527 U.S. 
at 361-62.  The Board will now address the rating of each 
disability.  


Thoracolumbar Spine Disorder

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.  

A November 2001 examination report notes that the veteran had 
not sustained any specific trauma to his back but, instead, 
attributed his four-year history of back pain to working long 
hours standing on his feet and lifting heavy objects while 
performing his duties as a cook.  In addition to pain, he 
complained of stiffness, weakness, fatigue and a lack of 
endurance.  

The veteran denied any bowel or bladder involvement, but did 
report a shocking-type pain that sometimes radiated down to 
his knees.  Anti-inflammatory medications, physical therapy, 
and a Prednisone taper for sacroilitis had provided minimal 
relief at best.  A then recent regimen of Tylox made him 
drowsy.  He noted he had undergone an MRI examination, but he 
did not know the results.  

In February 2002, the date of the veteran's initial rating, 
the spine rating criteria provided for a 10 percent rating 
for mild lumbar limitation of motion, 20 percent for moderate 
lumbar limitation of motion, and 40 percent for severe 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).  Further, pathology of different segments of the 
spine was to be rated separately and combined.  

Lumbosacral strain was rated under Diagnostic Code 5295, 
which provided for a 10 percent rating for characteristic 
pain on motion, and a 20 percent rating for a strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a (2002).  

Severe lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warranted a rating of 40 
percent.  Id.  

The examiner observed the veteran to have a normal posture 
and gait.  An examination of the thoracic spine revealed no 
radiating pain on movement or evidence of muscle spasm.  
Palpation revealed tenderness from T7 down to L5 of the 
spinous process as well as the paraspinous muscles.  Straight 
leg raising was negative, and there was no ankylosis of the 
thoracic spine.  

An examination of the lumbar spine revealed that tenderness 
was noted by the examiner.  Straight leg raising for the 
lumbar spine was only to 45 degrees secondary to low back 
pain, but there was no radiation of pain into the lower 
extremities, either on the left or right.  

The examination of the range of motion revealed forward 
flexion of 0 to 70 degrees (Normal, 0 to 95 degrees); 
extension, 0 to 30 degrees (0 to 35 degrees); lateral 
bending, 0 to 40 degrees bilaterally (0 to 40 degrees); and, 
lateral rotation of 0 to 35 degrees bilaterally (0 to 35 
degrees).  The examiner noted that the limitation of motion 
on flexion and extension were due to pain.  

The neurological examination revealed deep tendon reflexes of 
the lower extremities as symmetrical and normal at 2+, 
bilaterally.  Sensation to pinprick and touch and the trunk 
were normal, and motor function was normal, with no muscle 
atrophy.  

The spinal X-ray studies were read as showing a normal 
thoracic spine, and a normal lumbar spine, except for mild 
levorotational scoliosis.  The examiner rendered diagnoses of 
lumbar strain with levorotational scoliosis and thoracic 
spine strain with residuals of pain.  

The RO assigned an initial 10 percent rating for lumbar 
strain under Diagnostic Code 5295.  While Diagnostic Code 
5295 captures arthritic as well as limitation of motion 
pathology, the Board first notes that the findings on 
objective clinical examination and X-Ray examination revealed 
no evidence of arthritis.  

Thus, the sole pathology confirmed by clinical examination 
for which the veteran was rated was that of lumbosacral 
strain manifested by limitation of motion on forward flexion 
and backward extension.  

The Board finds that, as of the initial rating in 2002, the 
probative medical evidence shows the service-connected 
lumbosacral strain had met criteria for the assigned 10 
percent rating, 38 C.F.R. § 4.7, as the clinical findings 
revealed no more than characteristic pain on motion or slight 
restriction of actual movement.  

A 20 percent rating was not met or, as there was no finding 
of lumbosacral muscle spasm on extreme forward bending or 
loss of lateral motion in the standing position, as shown by 
normal range of motion values for that sphere.  Nor did the 
X-ray studies show any evidence of the significant pathology 
addressed by the maximum rating, e.g., listing of the whole 
spine, etc.  

The Board does not deem Diagnostic Code 5292 to be 
applicable, as it applies to general limitation of motion 
pathology, especially where arthritis is diagnosed, see 
38 C.F.R. § 4.71a, Diagnostic Code 5003, and Diagnostic Code 
5295 specifically addresses lumbosacral strain.  In event, 
more than mild or slight limitation of motion or functional 
loss due pain was demonstrated.  

In his November 2002 Notice of Disagreement, the veteran 
asserted that he did in fact experience muscle spasm, 
especially when trying to hold or handle his son.  Due to his 
failure to report for schedule examinations during this 
period, the veteran was not examined again until 2006, which 
was well after the effective date of the current spine rating 
criteria, on September 26, 2003.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  

As noted in the discussion on retroactivity, this is another 
factor which mitigates against applying the prior spine 
rating criteria to rating periods after the effective date of 
the current criteria.  The veteran was informed of the 
current spine rating criteria in the September 2005 
Supplemental Statement of the Case.  

The current spine rating criteria provide specific values for 
range of motion of the cervical and thoracolumbar (thoracic 
and lumbar) spine.  For the thoroacolumbar spine, normal 
range of motion on forward flexion is 0 to 90 degrees; 
backwards extension, 0 to 30 degrees; and ,lateral flexion 
and lateral rotation, 0 to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2007).  

Under the current criteria, the General Rating Formula for 
Diseases and Injuries of the Spine is used to evaluate 
lumbosacral strain under Diagnostic Code 5237.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating applies if forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, if the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if the disability 
is manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

For forward flexion of the thoracolumbar spine of greater 
than 60 degrees but not greater than 85 degrees; or, a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, a 10 percent rating 
applies.  38 C.F.R. § 4.71a (2007).  

The January 2006 examination report reflects the examiner's 
comprehensive review of the claims file and the veteran's 
medical records.  The examiner also noted that the veteran 
was a very vague and poor historian with some inconsistencies 
in his clinical presentation, and his effort was less than 
optimal during the examination.  

The veteran reported complaints of low back pain above the 
buttocks, sharp pain when he lifted his daughter and to pick 
up items from the floor, stiffness and weakness on and off, 
and on-and-off tingling of the left leg.  On a scale of 1 to 
10, he assessed his average pain as 6-7/10 and 9-10/10 when 
severe.  

Over the prior 12 months, the veteran reported having one 
flare-up secondary to playing basketball that lasted for two 
weeks.  His current medications were Naproxen, with good 
relief, last filled in 2004; Sulindac, with good relief, last 
filled in August 2006; Cyclobenzaprine, prescribed for the 
then most recent flare-up; and, Propoxyphene/acetaminophen, 
with good relief, last filled in January 2006.  He denied any 
impact on his activities of daily living as well as any 
incapacity over the prior 12 months.  The veteran's 
occupation was noted as a full-time student.  

The VA examiner noted that the veteran was able to dress, 
undress, remove and untie shoe laces, and transfer to and 
from the examination table without difficulty or assistance.  
He used no ambulatory aids.  The examiner noted the veteran's 
spine to have normal appearance with no scoliosis visible.  

An examination of range of motion revealed active forward 
flexion of 0 to 50 degrees, passive to 75 degrees; active 
backward extension of 0 to 15 degrees, passive to 25 degrees; 
active and passive lateral flexion of 0 to 30 degrees 
bilaterally; and, active lateral rotation of 0 to 25 degrees 
bilaterally, passive to 30 degrees.  Again, the examiner 
noted less than optimal effort by the veteran.  

Straight leg raising was normal when sitting but limited to 
50 degrees while supine secondary to pain.  The veteran was 
unable to squat, but he was able to heel and toe walk.  

The VA examiner noted pain as the main limiting factor on 
forward flexion from 50 to 75 degrees and on extension from 
15 to 25 degrees.  There was no significant pain on lateral 
flexion and rotation of either side.  Repetitive use revealed 
no additional limitation.  

There was no objective evidence of muscle spasm, guarding or 
paravertebral spasm.  The spinal contour was well preserved, 
and his gait was normal.  Neither was there guarding severe 
enough to result in abnormal gait, etc.  The examiner noted 
that there was no ankylosis, reversed lordosis or kyphosis.  

Essentially, the VA examiner found none of the abnormalities 
listed in the spine rating criteria other than limitation of 
motion.  Neurological examination revealed normal findings, 
and there was no muscle atrophy.  The X-ray studies of the 
thoracic and lumbar spine were read as showing normal 
findings.  The lumbar vertebral bodies height and disc spaces 
appeared normal, and there was no evidence of compression 
fracture or spondylolisthesis.  

The examiner rendered the diagnosis of lumbar strain with 
chronic low back pain and mild functional impairment.  There 
was no evidence of any recognizable scoliosis, abnormal 
kyphosis or reverse lordosis, either clinically or by X-ray, 
and no evidence of degenerative arthritis or disc disease or 
neurological compromise.  

The May 2008 Supplemental Statement of the Case notes AMC/RO 
granted an increase from 10 percent to 20 percent for the 
service-connected lumbosacral strain, effective on the date 
of the examination-January 19, 2006.  

The Board infers AMC/RO did so on the basis of the apparent 
range of motion findings on forward flexion of 0 to 50 
degrees, as the Supplemental Statement of the Case does not 
note the specific basis for the increase.  Instead, it merely 
recites the rating criteria.  

The Board, however, also notes the examiner's notation that 
the veteran's effort was less than optimal.  Other evidence 
supportive of the accuracy of the examiner's assessment is 
the examiner's observation that the veteran undressed, untied 
his show laces (which would have entailed bending over), and 
transferred without any noted difficulty.  These critical 
observations by a trained medical eye impeach the veteran's 
surface range of motion effort of forward flexion limited to 
50 degrees.  

Also noteworthy is the absence of spasm and the fact that no 
loss of motion in the lateral sphere was noted, and the 
examiner specifically noted the absence of any guarding.  
Further, the veteran's combined thoracolumbar range of motion 
of 175 degrees is 55 degrees better than the combined 125 
degrees which warrants the 20 percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5247.

Thus, the Board finds the credible evidence of record shows 
the service-connected lumbosacral strain is manifested by 
functional loss due to pain, and it has manifested at that 
rate throughout the entire rating period.  38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5247 (2007).  



Skin Disability

Initially the Board notes that, historically, psoriasis of 
the elbows was noted at the examination for Enlistment in 
active service; yet, he was granted service connection.  As 
already noted, the RO assigned an initial noncompensable 
rating.  See 38 C.F.R. § 4.31 (2007).  

The Statement of the Case informed the veteran of both the 
prior and the current criteria.  Prior to the current skin 
criteria, psoriasis was rated analogously as dermatitis or 
eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.20 
(2007).  

Under those criteria, psoriasis with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant appearance, 
warranted a rating of 50 percent.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001).  

With exudation or constant itching, extensive lesions, or 
marked disfigurement, a 30 percent rating was warranted.  Id.  

With exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, a 10 percent rating was 
warranted.  Id.  Slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area, was rated 
noncompensable.  Id.  

The November 2001 examination report notes the veteran 
reported having developed a rash over his elbows and knees, 
which he was told by a physician was psoriasis, and using 
over-the-counter psoriasis gel with good improvement but not 
resolution.  He denied any itching or pain.  

An examination revealed a rash of both elbows and knees which 
was a scaly-silver plaque that ranged from 0.5 to 1 cm, and 
was dry, to the extensor surfaces of the elbows and knees.  A 
color photograph of the elbows shows the pathology was 
limited to the elbows, and there is no exudation or 
ulceration.  The examiner's diagnosis essentially repeated 
the recorded findings.  

These findings on examination show the service-connected 
psoriasis did not meet the criteria for a compensable rating 
as of the 2001 examination, as he was not shown to have 
itching, exudation or exfoliation that encompassed an 
extensive area-as it was confined to his elbows and knees.  

Even were the Board to deem the elbows an exposed area when 
short sleeved shirts are worn, there is no evidence of 
exfoliation, exudation or itching.  Thus, the preponderance 
of the probative evidence shows the psoriasis to have more 
nearly approximated a noncompensable rating as of the 2002 
rating.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(2001).  

In his November 2002 Notice of Disagreement, the veteran 
disputed the extent of his body affected by the psoriasis, 
and he also asserted it had spread to his scalp.  

As noted, the current skin criteria were effective as of 
August 30, 2002.  See 67 Fed. Reg. 49,590 - 599 (July 31, 
2002).  Under the current criteria, there is a specific 
rating code for psoriasis, Diagnostic Code 7816.  See 
38 C.F.R. § 4.118 (2007).  

Under this code, a 60 percent rating is warranted if more 
than 40 percent, of the entire body, or 20 to 40 percent, of 
exposed areas are affected; or, constant or near-constant 
systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required during the past 
12-month period.  Diagnostic Code 7816.  

A 30 percent rating is warranted if 20 to 40 percent, of the 
entire body, or 20 to 40 percent, of exposed areas are 
affected; or, systemic therapy (such as corticosteroids or 
other immunosuppressive drugs) has been required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  Id.  

A 10 percent rating applies if at least five percent, but 
less than 20 percent, of the entire body, or at least five 
percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy (such as 
corticosteroids or other immunosuppressive drugs) has been 
required for a total duration of less than six weeks during 
the past 12-month period.  Id.  

The skin disability is rated as noncompensable if less than 
five percent of the entire body or less than five percent of 
exposed areas are affected, and no more than topical therapy 
has been required during the past 12-month period. Id.  

The January 2006 examination report notes the veteran had 
used only topical steroid applications for his psoriasis.  He 
denied use of any systemic medications.  Medications used 
include Triamcinolone acetonide.  The veteran described his 
symptoms as pruritis, pain, flaking of the skin, and mild on-
and-off itching.  

An examination revealed patchy areas of superficial skin 
lesions affecting both elbows, both knees, and a small area 
at the root of the penis.  The affected area of each elbow 
measured 3 x 3 inches, the right knee lesion measured 4 x 3 
inches, and the left knee lesion area 3 x 3 inches.  The 
penile lesion was less than 0.5 inch.  

The examiner noted the lesions to present as superficial 
exfoliation with silvery flake hypopigmented areas.  There 
was no ulceration, discharge, crusting or evidence of 
infection.  No associated systemic or nervous manifestations 
were noted or reported.  The examiner assessed the total body 
area and exposed area affected as less than two percent for 
each.  

The examiner took color photographs of the veteran's elbows 
and knees.  The 2006 photographs of the elbows appeared 
substantially the same as the 2001 photographs.  The 2001 
examiner did not take any photographs of the knees.  

The current skin rating criteria are entirely objective with 
specific values.  Either the objective findings on 
examination show them as present or not.  The old subjective 
terms such as extensive or repugnant no longer have place.  
The findings on examination, as assessed by the examiner, 
which is that less than two percent of the veteran's total or 
exposed area is affected, show his psoriasis does not meet or 
approximate a compensable rating.  38 C.F.R. § 4.7.  

Further, contrary to the veteran's assertion in his Notice of 
Disagreement, there was no finding of pathology of his scalp 
or face.  Thus, there is no factual basis for considering his 
claim as disfigurement of the head, face, or neck.  See 
Diagnostic Code 7800 (2007).  
 
There is no evidence that the service-connected psoriasis 
warrants a compensable rate at any time during the appeal 
period.  Thus, there is no evidence to support entitlement to 
a staged rating.  38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7816 (2007); § 4.118, Diagnostic Code 7806 (2001).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).  



ORDER


An increased initial rating higher than 10 percent prior to 
January 19, 2006, or higher than 20 percent on and after 
January 19, 2006 for the service-connected lumbar strain with 
levorotational scoliosis is denied.  

An initial compensable rating for the service-connected 
psoriasis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


